      Case
       Case3:19-cv-00268
            3:19-cv-00268 Document
                           Document31-1
                                    23 Filed
                                        Filedon
                                              on08/24/20
                                                 10/30/20ininTXSD
                                                              TXSD Page
                                                                    Page11ofof55

                                                                                 Ex. A

                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                 (GALVESTON DIVISION)

 ROSAMARIA GOMEZ RODRIGUEZ,                      §
 Individually and as Personal Representative     §
 of the Estate of RODOLFO RODRIGUEZ,             §
                           decedent,             §
                                                 §
 v.                                              §                       CASE #: 3:19-cv-00268
                                                 §
 UNION PACIFIC RAILROAD,                         §
 INDIVIDUALLY, AND AS SUCCESSOR-                 §
 IN-INTEREST TO SOUTHERN PACIFIC                 §
 TRANSPORTATION COMPANY,                         §
                    Defendant.                   §                   JURY TRIAL DEMANDED


                           PLAINTIFF’S EXPERT DISCLOSURES

        Pursuant to the Court’s Order (Doc. 15), as well as FED. R. CIV. P. 26(a)(2)(B), Plaintiff

Rosamaria Gomez Rodriguez makes the following disclosures of expert witnesses who may

provide opinion testimony within the ambit of Rules 702-05, FED. R. EVID.

        Retained Experts. There are three retained experts in this case within the meaning of Rule

26 (a)(2)(B), FED. R. CIV. P

        Richard L. Miller, CSP, CIH
        Certified Industrial Hygienist – Certified Safety Professional
        70 Trestletree Place
        The Woodlands, TX 77380

        Mr. Miller’s report, Curriculum Vitae, case listing and fee schedule are attached as Exhibit
        A. Mr. Miller is designated as an expert in industrial hygiene. Generally, he may testify
        about industrial hygiene principles related to decedent’s various toxic exposures while
        working for Defendant and anything within the scope of his expertise. He may also testify
        regarding his review of internal documents from Defendant and the railroad industry as
        they relate to employee exposures to various toxic substances and Defendant’s knowledge
        of the same. Mr. Miller bases his opinions on his education, training, experience, case
        investigation and his research.




                                                 1
    Case
     Case3:19-cv-00268
          3:19-cv-00268 Document
                         Document31-1
                                  23 Filed
                                      Filedon
                                            on08/24/20
                                               10/30/20ininTXSD
                                                            TXSD Page
                                                                  Page22ofof55




       Daniel Catenacci, M.D.
       5841 South Maryland Avenue MC2115
       Chicago, IL 60637

       Dr. Catenacci’s report, Curriculum Vitae, and case listing are attached as Exhibit B. Dr.
       Catenacci is designated as an expert in internal medicine and gastrointestinal oncology. Dr.
       Catenacci will offer both general and specific causation opinions with regard to decedent
       that are within the scope of his expertise. Dr. Catenacci bases his opinions on his education,
       training, experience, case investigation and his research. His opinions will be held to a
       reasonable degree of certainty within his field of expertise.

       Dr. Catenacci may also offer opinions about the reasonableness of decedent’s medical bills
       and necessity of decedent’s medical treatment.

       Dr. Catenacci charges $600/hr for chart review, $750/hr for depositions, and $7000/day for
       trial.

       Courtney Crim, MD
       GlaxoSmithKline, Inc., 5.3317
       5 Moore Drive
       PO Box 13398
       RTP, NC 27709-3398

       Dr. Crim’s report and Curriculum Vitae are attached as Exhibit C. He has not testified in
       the last five years. Dr. Crim is designated as an expert in pulmonology and is a certified b-
       reader. Dr. Crim will offer both general and specific causation opinions with regard to
       decedent having asbestosis. This is within his scope of his expertise. Dr. Crim bases his
       opinions on his education, training, experience, case investigation and his research. His
       opinions will be held to a reasonable degree of certainty within his field of expertise.

       Dr. Crim charges $500/hr for chart review and $750/hr for deposition and trial testimony.

       Non-Retained Witnesses with Expertise. There are a number of people in this case who

have personal knowledge of facts, but who also have expertise that entitle them to render expert

opinion testimony. They include the following treating medical providers and respective

custodians of medical and billing records for decedent. Decedent’s physicians listed below may

testify to their treatment of decedent, decedent’s injuries, the cause of decedent’s injuries,

decedent’s ongoing medical needs, decedent’s future treatment, and the reasonableness and

necessity of the treatment provided to decedent and related medical bills. The custodians of records



                                                 2
     Case
      Case3:19-cv-00268
           3:19-cv-00268 Document
                          Document31-1
                                   23 Filed
                                       Filedon
                                             on08/24/20
                                                10/30/20ininTXSD
                                                             TXSD Page
                                                                   Page33ofof55




may testify to the reasonableness and necessity of decedent’s medical care and related medical

bills.

         Philip Gifford, M.D.
         Midland Memorial Hospital
         400 Rosalind Redfern
         Midland, TX 79701

         Jayne McCauley, M.D.
         Midland Memorial Hospital
         400 Rosalind Redfern
         Midland, TX 79701

         Cara Bonawitz, M.D.
         DX Laboratory
         2008 West Ohio
         Midland, TX 79701

         Phillip Conlin, M.D.
         DX Laboratory
         2008 West Ohio
         Midland, TX 79701

         David Sanchez, M.D.
         Druanne Mills, RN/FNPC
         Alpine Medical Center
         202 N. 2nd St.
         Alpine, TX 79830

         John Paul Schwartz, D.O.
         105 E. Oak Street
         Marfa, TX 79843

         Texas Oncology
         Allison Cancer Center
         400 Rosalind Redfern Grover Parkway, Ste. 100
         Midland, TX 79701

         Fort Stockton Nursing Center
         501 N. Sycamore St.
         Ft. Stockton, TX 79735




                                              3
     Case
      Case3:19-cv-00268
           3:19-cv-00268 Document
                          Document31-1
                                   23 Filed
                                       Filedon
                                             on08/24/20
                                                10/30/20ininTXSD
                                                             TXSD Page
                                                                   Page44ofof55




       Defense Witnesses and Defense Designated Experts. Plaintiff reserves the right to adduce

opinion testimony from any of Defendant’s witnesses deposed or called to testify in this case and

from any expert witnesses designated by any Defendant in this case.

       Finally, Plaintiff also reserves the right, subject to agreement with counsel or approval by

the Court, to amend this disclosure should other expert witnesses become discoverable or retained

hereafter.

       //
       //
       //

                                                     Respectfully submitted,

                                                     VICKERY & SHEPHERD, LLP

                                                     /s/ Brian B. Winegar
                                                     Brian B. Winegar
                                                     Texas Bar No. 24081218
                                                     Arnold Anderson Vickery
                                                     Texas Bar No. 20571800
                                                     Earl Landers Vickery
                                                     Texas Bar No. 20571900
                                                     10000 Memorial Dr., Suite 750
                                                     Houston, TX 77024-3485
                                                     Telephone: 713-526-1100
                                                     Facsimile: 713-523-5939
                                                     Email: andy@justiceseekers.com
                                                     Email: brian@justiceseekers.com
                                                     Email: lanny@justiceseekers.com




                                                4
    Case
     Case3:19-cv-00268
          3:19-cv-00268 Document
                         Document31-1
                                  23 Filed
                                      Filedon
                                            on08/24/20
                                               10/30/20ininTXSD
                                                            TXSD Page
                                                                  Page55ofof55




                                     Certificate of Service

       I hereby certify a true and correct copy of the above and foregoing have been served upon
all known counsel of record this the 24th day of August, 2020 by electronic mail, delivery receipt
requested to the following counsel of record:

                 Patrice Pujol, Esq.
                 Forman Watkins & Krutz LLP
                 4900 Woodway Drive, Suite 940
                 Houston, TX 77056-1800

                 Jennifer M. Studebaker, Esq.
                 Malissa Wilson, Esq.
                 Forman Watkins & Krutz LLP
                 210 E Capitol Street, Suite 2200
                 Jackson, MS 39201-2375



                                                    /s/ Brian B. Winegar_______
                                                    Brian B. Winegar




                                                5
